Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 1 of
                                           31



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

       IN RE:                                                §    Case No. 20-10846
                                                             §
       THE ROMAN CATHOLIC CHURCH                             §    Section “A”
       OF THE ARCHDIOCESE OF NEW                             §
       ORLEANS                                               §    Chapter 11
                                                             §
                      Debtor.1                               §
                                                             §



           SUMMARY COVER SHEET TO FIRST INTERIM APPLICATION FOR
       ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT OF
       EXPENSES OF BERKELEY RESEARCH GROUP LLP AS FINANCIAL ADVISORS
            FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
           FOR THE PERIOD FROM JUNE 17, 2020 THROUGH MARCH 31, 2021



 Name of Applicant:                                                            Berkeley Research Group, LLC

                                                                               Financial Advisor to the Official
 Applicant’s Professional Role in Case
                                                                               Committee of Unsecured Creditors

                                                                               Effective June 17, 2020 pursuant to Order
 Date Order of Employment Signed
                                                                               dated August 25, 2020 [Docket No. 362]

                                                                                Beginning of
                                                                                                         End of Period
                                                                                  Period

 Time period covered by this Application:                                      06/17/2020         03/31/2021

 Time period(s) covered by prior Applications:                                 N/A                N/A

 Total amounts awarded in all prior Applications:                                                 N/A

 Total fees requested in this Application:                                                                        $252,386.00

 Total hours covered by this Application:                                                                              $573.60




   1
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
   business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 2 of
                                           31



 Average hourly rate:                                                                              440.00

 Reimbursable expenses sought in this Application:                                              $3,889.52


           BRG professionals who rendered services for the Official Committee of Unsecured

   Creditors (the “Committee”) in this Chapter 11 case concerning the above captioned debtor and

   debtor-in-possession (the “Debtor”) during this Application Period are listed below.

   SUMMARY OF HOURS BILLED BY PROFESSIONALS AND PARAPROFESSIONALS
                 JUNE 17, 2020 THROUGH MARCH 31, 2021

                                                             TOTAL
               NAME OF                          HOURLY                       TOTAL
                                    TITLE                    HOURS
             PROFESSIONAL                        RATE                     COMPENSATION
                                                             BILLED

                                  Managing
            George Koutouras                         $795           0.4               $318.00
                                  Director

                                  Managing
            Ernest Dixon                             $695           1.2               $834.00
                                  Director

                                  Managing
            David Judd                               $660          15.8            $10,116.00
                                  Director

                                  Managing
            Ozgur Kan                                $600          28.9            $17,340.00
                                  Director

                                  Managing
            Paul Shields                             $620         203.7           $121,002.00
                                  Director

                                  Managing
            Ray Strong                               $590           9.2             $5,345.50
                                  Director

                                  Associate
            Matthew Babcock                          $540          56.3            $29,192.00
                                  Director

                                  Senior
            Jared Funk            Managing           $505           8.9             $4,494.50
                                  Consultant

                                  Senior
            Jeff Shaw             Managing           $475          33.3            $15,645.50
                                  Consultant

            Sarita Bhattacharya   Consultant         $325          27.3             $8,872.50




                                                     2
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 3 of
                                           31



                                                      TOTAL
               NAME OF                       HOURLY                 TOTAL
                                  TITLE               HOURS
             PROFESSIONAL                     RATE               COMPENSATION
                                                      BILLED

            Nicholas Zeien      Consultant    $340         0.5           $170.00

           Christina            Senior
                                              $285        27.8          $7,512.00
           Tergevorkian         Associate

            Shelby Chaffos      Associate     $235        96.1         $21,838.00

                                Case
            Alisa Hulme                       $215         7.1          $1,526.50
                                Assistant

                                Case
            Sherry Anthon                     $195        16.4          $3,198.00
                                Assistant

                                Case
            Evelyn Perry                      $175         6.4          $1,120.00
                                Assistant

                                Case
            Spencer Smith                     $150         3.0           $450.00
                                Assistant

                                Case
            Victoria Calder                   $110        31.3          $3,411.50
                                Assistant

            Total                                       573.60        $252,386.00




                                              3
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 4 of
                                           31



                                   COMPENSATION BY CATEGORY
                                JUNE 17, 2020 THROUGH MARCH 31, 2021


       Code                           Description                  Hours      Amount

      100.00          Case Background                                   0.7        $360.50

      200.00          Document / Data Analysis (General)                2.0       $1,165.00

      200.10          Document / Data Analysis (Data Room)              0.2        $118.00

                      Document / Data Analysis (Financial
      200.20                                                           78.3      $18,939.50
                      Accounting)

                      Document / Data Analysis (Financial
      200.30                                                            8.9       $5,096.50
                      Accounting) – Accounting System

                      Document / Data Analysis (Related Non-
      200.50                                                            5.5       $2,448.00
                      Debtors)

      200.60          Document / Data Analysis (PPP Loans)             20.1       $9,559.00

                      Document / Data Analysis (Production
      200.90                                                           55.5      $26,901.00
                      Requests)

                      Bankruptcy Proceedings (Filings / Motion –
      210.00                                                            0.2        $118.00
                      General)

                      Bankruptcy Proceedings (Filings / Motion –
      211.03                                                          200.7      $86,516.50
                      Motions to Dismiss)

                      Debtors Operations / Monitoring (Monthly
      220.00                                                           44.9      $18,373.00
                      Operating Reports / Periodic Reporting)

                      Debtors Operations / Monitoring (Other
      222.00                                                            0.3        $154.50
                      Reports)

      300.00          Asset Analysis (General – Debtors)                8.1       $3,793.50

      330.00          Asset Analysis (Real Property – Debtors)          2.3       $1,184.50

                      Litigation Analysis (Expert Report
      420.00                                                            6.3       $3,784.50
                      Evaluation)

      600.00          Claims / Liability Analysis (General)            49.1      $20,405.50



                                                     4
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 5 of
                                           31



       Code                          Description                 Hours      Amount

                      Claims / Liability Analysis (Commercial
      620.00                                                          9.9       $5,880.00
                      Debt)

     1000.00          Case Administration                             8.6       $5,006.50

     1010.00          Employment Application                          1.7        $875.50

     1020.00          Meeting Preparation & Attendance               21.3      $11,734.50

     1040.00          Hearing / Trial Preparation & Attendance        4.4       $2,722.00

     1050.00          Deposition Preparation & Attendance            27.5      $16,825.00

     1060.00          Fee Application Preparation & Hearing          17.1      $10,425.00

                      TOTAL                                         573.6     $252,386.00




                                                    5
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 6 of
                                           31



           The total amount of expenses by expense type for BRG during the Application Period is
   listed below.

                                      EXPENSES BY CATEGORY
                                JUNE 17, 2020 THROUGH MARCH 31, 2021


                                  Expense Category                                   Amount

 Real Estate Consulting Services                                                           $3,648.75

 Data Research                                                                               $158.77

 Economic Research                                                                            $75.00

 PACER – Court Research                                                                        $7.00

 TOTAL                                                                                     $3,889.52




                                                     6
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 7 of
                                           31



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

       IN RE:                                                §    Case No. 20-10846
                                                             §
       THE ROMAN CATHOLIC CHURCH                             §    Section “A”
       OF THE ARCHDIOCESE OF NEW                             §
       ORLEANS                                               §    Chapter 11
                                                             §
                      Debtor.2                               §
                                                             §


                        FIRST INTERIM APPLICATION FOR
        ALLOWANCE AND PAYMENT OF COMPENSATION AND REIMBURSEMENT
                 OF EXPENSES OF BERKELEY RESEARCH GROUP AS
         FINANCIAL ADVISOR FOR THE OFFICIAL COMMITTEE OF UNSECURED
       CREDITORS FOR THE PERIOD FROM JUNE 17, 2020 THROUGH MARCH 31, 2021


            A HEARING WILL BE CONDUCTED ON THIS MATTER ON JUNE 17,
            2021, AT 1:30 P.M. BY TELEPHONE THROUGH THE DIAL-IN FOR
            SECTION A 1-888-684-8852; CONFERENCE CODE 9318283. IF YOU
            OBJECT TO THE RELIEF REQUESTED IN THIS PLEADING, YOU
            MUST RESPOND IN WRITING. UNLESS DIRECTED OTHERWISE BY
            THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE CLERK
            OF THE BANKRUPTCY COURT NO LATER THAN SEVEN (7) DAYS
            BEFORE THE HEARING DATE. YOU MUST SERVE A COPY OF YOUR
            RESPONSE ON THE PERSON WHO SENT YOU THE NOTICE;
            OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
            UNOPPOSED AND GRANT THE RELIEF REQUESTED.


            Berkeley Research Group (“BRG” or the “Firm”), financial advisor for the Official

   Committee of Unsecured Creditors (the “Committee”) of The Roman Catholic Church of the

   Archdiocese of New Orleans (the “Debtor”), hereby submits its First Interim Application for

   Allowance and Payment of Compensation and Reimbursement of Expenses of Berkeley Research




   2
    The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s principal place of
   business is located at 7887 Walmsley Ave., New Orleans, LA 70125.

                                                             7
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 8 of
                                           31



   Group, as Financial Advisor for the Official Committee of Unsecured Creditors for the Period

   From June 17, 2020 Through March 31, 2021 (the “Application”). In support of the

   Application, BRG respectfully represents as follows:

                                          I.      INTRODUCTION

            In this Application, the Firm seeks interim allowance and payment of fees in the amount

   of $252,386.00 and expenses in the amount of $3,889.52. BRG has been paid no compensation

   to date in this matter.

                                   II.     JURISDICTION AND VENUE

            1.      The Court has jurisdiction to consider this Application pursuant to 28 U.S.C.

   §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

            2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

   United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rules 2014 and 2016 of

   the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2014-1 and 2016-1

   of the Bankruptcy Local Rules for the Eastern District of Louisiana (the “Local Rules”), Section

   XIII(B) of the Court’s December 4, 2019 General Order Regarding Procedures of Complex

   Chapter 11 Cases (the “Complex Case Order”).

                                         III.    BACKGROUND

       A.        Introduction

            4.      On May 1, 2020 (the “Petition Date”), The Roman Catholic Church of the

   Archdiocese of New Orleans (the “Archdiocese”) filed a voluntary petition for relief under the

   Bankruptcy Code.




                                                      8
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 9 of
                                           31



              5.       The Debtor remains in possession of its property and is managing its business as a

   debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code, 11 U.S.C. § 101

   et. seq.

              6.       On May 20, 2020, the Office of the United States Trustee for Region 5 (the “U.S.

   Trustee”) appointed the Committee pursuant to section 1102(a)(1) of the Bankruptcy Code

   [Docket #94].

              7.       On May 22, 2020, the Committee conducted its first meeting and at that meeting

   unanimously selected Pachulski, Stang, Ziehl & Jones (“PSZJ”) and Locke Lord LLP (“Locke

   Lord”) to serve as co-counsel.

       B.           Employment of the Firm

              8.       On July 6, 2020, the Committee filed an Application to Employ Berkeley

   Research Group, LLC as Financial Advisor [Docket No. 205] (the “Retention Application”). As

   more fully described in the Retention Application, the Committee retained the Firm to render

   financial advisory services to the Committee in this Bankruptcy Case.

              9.       On August 25, 2020, this Court entered the Order Authorizing the Employment

   and Retention of Berkeley Research Group, LLC as Co-Counsel for the Official Committee of

   Unsecured Creditors [Docket No. 362] (the “Retention Order”). The Retention Order approved

   the Firm’s retention as the Committee’s co-counsel in this Bankruptcy Case.


                       IV.      WORK PERFORMED AND RESULTS OBTAINED /
                                 EXTRAORDINARY CIRCUMSTANCES

              10.      The Firm provided, and continues to provide, financial advisory services to the

   Committee in this Bankruptcy Case. The Firm has attached to this Application copies of the

   Firm’s Monthly Fee Statements to which are appended Invoices (the “Invoices”) setting forth the

   time-keeping entries generated by those Firm personnel who worked on this matter during

                                                        9
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 10 of
                                           31



   Application Period from June 17, 2020 through October 31, 2020.

            11.      Although the Committee submits that this Chapter 11 case should be dismissed

   for the reasons submitted in its Motion to Dismiss Chapter 11 Case [Docket #203],

   notwithstanding that request (which is still pending), the Committee and its counsel and financial

   advisors have undertaken strenuous efforts to move this case forward towards a resolution of

   creditor claims, to achieve the goal of the most favorable resolution to unsecured creditors

   possible.

            12.      As the Court and parties are well aware, the Committee filed a motion to dismiss

   this case and the Committee believes that the Chapter 11 case cannot be maintained as a bad

   faith filing. The Committee and counsel engaged in expedited but extensive discovery including

   five depositions, expert analysis and review, and document discovery (reviewing more than

   32,000 pages of material). The process was also instrumental as part of the financial

   investigation conducted by BRG, which is a necessary step towards eventual resolution of this

   case, in the event that the case is not dismissed.

       C.         Contentious Nature of Case

            13.      This case has already been contentious. The Debtor has been slow to respond to

   the Committee’s information requests and has not responded at all to many requests, prompting

   the Committee to file a motion to compel production of documents ordered to be produced in

   connection with the Committee’s Rule 2004 Motion. Monthly financial information that was to

   be shared with the Committee’s financial advisors has been redacted to such an extent that the

   information is practically unintelligible. Almost all of the information that the Committee has

   been able to obtain from the Debtor in this Case has only been produced through contested

   discovery proceedings.

            14.      Nevertheless, the Committee, counsel and financial advisors will continue to work

                                                        10
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 11 of
                                           31



   in good faith to attempt to move this matter forward, and as necessary, will bring matters to the

   Court. The Committee and its counsel are dedicated to resolving matters in the manner most

   beneficial to unsecured creditors as a whole.

                    V.          NATURE AND EXTENT OF FINANCIAL ADVISORY SERVICES
                                PROVIDED


           15.      This Application has been prepared in accordance with sections 330 and 331 of

   the Bankruptcy Code, Rules 2014 and 2016 of the Bankruptcy Rules, Rules 2014-1 and 2016-1

   of the Local Rules, the UST Guidelines, and Section XIII(B) of the Court’s December 4, 2019

   General Order Regarding Procedures for Complex Chapter 11 Cases (the “Complex Case

   Order”).

           16.      In March, 2021, BRG submitted its first monthly fee statement (the “First Fee

   Statement”) covering the period from June 17, 2020 through October 31, 2020. BRG incurred

   fees at its standard rates of $205,361.00. After the reduction due to reduced rates in the amount

   of $28,870.50, BRG total fees for the First Fee Statement are in the amount of $176,490.50.

   Thus, in its First Fee Statement, BRG requested an interim allowance of reduced fees in the

   amount of $176,490.50, and further requested payment of 80% of such reduced fees in the

   amount of $141,192.40 and 100% of expenses in the amount of $3,807.52 for a total amount of

   $144,999.92. Attached hereto as Exhibit A is a true and correct copy of the Firm’s billing

   statement for the period June 17, 2020, through October 31, 2020.

           17.      On May 25, 2021, BRG submitted its second fee statement (the “Second Fee

   Statement”) covering the period from November 1, 2021 through November 30, 2021. BRG

   incurred fees at its standard rates of $7,612.00. After the reduction due to reduced rates in the

   amount of $1,322.50, BRG total fees for the Second Fee Statement are in the amount of

   $6,289.50. Thus, in its Second Fee Statement, BRG requested an interim allowance of reduced

                                                    11
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 12 of
                                           31



   fees in the amount of $6,289.50, and further requested payment of 80% of such reduced fees in

   the amount of $5,031.60 and 100% of expenses in the amount of $75.00 for a total amount of

   $5,106.60. Attached hereto as Exhibit B is a true and correct copy of the Firm’s billing

   statement for the period November 30, 2020, through November 30, 2020.

           18.      On May 25, 2021, BRG submitted its third monthly fee statement (the “Third Fee

   Statement”) covering the period from December 1, 2020 through December 31, 2020. BRG

   incurred fees at its standard rates of $12,061.50. After the reduction due to reduced rates and

   further voluntary reductions of $1,633.50, BRG total fees for the Third Fee Statement are in the

   amount of $10,428.00. Thus, in its Third Fee Statement, BRG requested an interim allowance of

   reduced fees in the amount of $10,428.00 and further requested payment of 80% of such reduced

   fees in the amount of $8,342.50 for a total amount of $8,342.50. Attached hereto as Exhibit C is

   a true and correct copy of the Firm’s billing statement for the period December 1, 2020, through

   December 31, 2020.

           19.      On May 25, 2021, BRG submitted its fourth fee statement (the “Fourth Fee

   Statement”) covering the period from January 1, 2021 through January 31, 2021. BRG incurred

   fees at its standard rates of $24,961.50. After the reduction due to reduced rates and further

   voluntary reductions of $3,561.50, BRG total fees for the Fourth Fee Statement are in the amount

   of $21,400.00. Thus, in its Fourth Fee Statement, BRG requested an interim allowance of

   reduced fees in the amount of $21,400.00 and further requested payment of 80% of such reduced

   fees in the amount of $17,120.00 and 100% of expenses in the amount of $7.00 for a total

   amount of $17,127.00. Attached hereto as Exhibit D is a true and correct copy of the Firm’s

   billing statement for the period January 1, 2021, through January 31, 2021.




                                                   12
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 13 of
                                           31



           20.      On May 25, 2021, BRG submitted its fifth fee statement (the “Fifth Fee

   Statement”) covering the period from February 1, 2021 through February 28, 2021. BRG

   incurred fees at its standard rates of $9,401.00. After the reduction due to reduced rates and

   further voluntary reductions of $1,122.50, BRG total fees for the Fifth Fee Statement are in the

   amount of $8,278.50. Thus, in its Fifth Fee Statement, BRG requested an interim allowance of

   reduced fees in the amount of $8,278.50 and further requested payment of 80% of such reduced

   fees in the amount of $6,622.80 for a total amount of $6,622.80. Attached hereto as Exhibit E

   is a true and correct copy of the Firm’s billing statement for the period February 1, 2021, through

   February 28, 2021.

           21.      On May 25, 2021, BRG submitted its sixth fee statement (the “Sixth Fee

   Statement”) covering the period from March 1, 2021 through March 31, 2021. BRG incurred

   fees at its standard rates of $33,913.00. After the reduction due to reduced rates and further

   voluntary reductions of $4,413.50, BRG total fees for the Sixth Fee Statement are in the amount

   of $29,499.50. Thus, in its Sixth Fee Statement, BRG requested an interim allowance of reduced

   fees in the amount of $29,499.50 and further requested payment of 80% of such reduced fees in

   the amount of $23,599.60 for a total amount of $23,599.60. Attached hereto as Exhibit F is a

   true and correct copy of the Firm’s billing statement for the period March 1, 2021, through

   March 31, 2021.

           22.      To date, BRG has not been paid any compensation in this matter. The Firm

   provided, and continues to provide, extensive financial advisory services to the Committee in

   this Bankruptcy Case. The Firm has attached to this Application copies of the Firm’s Invoices

   (the “Invoices”) setting forth the time-keeping entries generated by those Firm personnel who




                                                   13
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 14 of
                                           31



   worked on this matter during the Application Period from June 17, 2020 through March 31,

   2021.3

                     VI.        SUMMARY OF FINANCIAL ADVISORY SERVICES RENDERED
                                BY CATEGORY


            23.      The services rendered by BRG during the 1st Interim Application Period can be

   grouped into the categories set forth below. BRG attempted to place the services provided in

   the category that best relates to such services. Certain services may relate to one or more

   categories, but have only been included once to prevent any duplication. These services

   performed, by categories, are generally described below, with a more detailed identification

   of the actual services provided set forth in the attached Fee Statements.


            A.       100.00 – Case Background


            24.      BRG spoke with UCC Counsel in order to obtain an initial understanding of

   the Debtor, case issues and the initial analyses / investigations to be performed.


                     Fees: $360.50;                      Hours: 0.7


            B.       200.00 – Document / Data Analysis (General)


            25.      BRG communicated with the Debtor’s Financial Advisor and UCC Counsel

   regarding ratio calculations in the annual and semi-annual financial information statements

   filed in connection with the Debtor’s municipal bonds, reviewed and forwarded information

   relating to potential updates to the listing of Apostolates, and the proposed settlement between



   3
    True and correct copies of the Invoices are appended to the Firm’s monthly fee statements attached to the Application
   as Exhibits “A”, “B”, “C”, “D” “E”, and “F)and are incorporated by reference herein.


                                                            14
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 15 of
                                           31



   Debtor and the Bond Trustee.


                    Fees: $1,165.00;                   Hours: 2.0


           C.       200.10 – Document / Data Analysis (Data Room)


           26.      BRG spent some initial time evaluating access to Everlaw, the data management

   system used in this matter.


                    Fees: $118.00;                     Hours: 0.2


           D.       200.20 – Document / Data Analysis (Financial / Accounting)


           27.      BRG has reviewed, organized, and indexed records produced by the Debtor

   since the initial document productions were made in the context of the Motion to Dismiss.4 The

   records reviewed, organized and indexed include, but are not limited to, bank account

   statements, investment account statements, bank reconciliations, formation documents,

   promissory notes and allonges relating to the deposit and loan fund, unitization reports,

   quinquennial reports, investment management agreements, QuickBooks accounting data, select

   endowment fund records, pension plan actuarial reports and other financial records. BRG’s

   analysis of the aforementioned data, along with other financial and accounting data, has and

   will continue to assist in its identification and analysis of assets and potential assets (both

   historical and current) of the Debtors. In addition, BRG analysis of financial statements will

   assist in its evaluation of historical and current financial trends and business relationships




   4
    The time and fees associated with reviewing and organizing records produced in the context of the Motion to
   Dismiss are included in task code 211.03 – Bankruptcy Proceedings (Filings / Motions – Motion to Dismiss).

                                                          15
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 16 of
                                           31



   existing between the Debtor and the Apostolates.


                    Fees: $18,939.50;     Hours: 78.3


           E.       200.30 – Document / Data Analysis (Financial / Accounting) – Accounting

                    System


           28.      BRG identified and engaged in some initial consultation with consultants that are

   familiar with Financial Edge, one of the accounting systems used by the Debtor. BRG did not

   obtain access to the Debtor’s Financial Edge and QuickBooks accounting system until after the

   period covered by this Fee Application. However, obtaining the Debtor’s accounting data is vital

   to BRG’s on-ongoing and pending analysis and will allow BRG to efficiently analyze the

   Debtor’s historic and current operations and financial activity. In addition, the PeopleSoft data

   will assist BRG in its identification and analysis of assets available to the Debtors’ creditors.


                    Fees: $5,096.50;              Hours: 8.9


           F.       200.50 – Document / Data Analysis (Related Non-Debtors)


           29.      In connection with BRG’s identification of PPP Loans obtain by the Debtor and

   its Apostolates, which is the next task discussed, BRG evaluated schedules in the Debtor’s

   bankruptcy schedules and statement of financial affairs to identify potential updates to the

   listing of Apostolates initially provided by the Debtor.


                    Fees: $2,448.00;              Hours: 5.5


           G.       200.60 – Document / Data Analysis (PPP Loans)


           30.      At the request of the UCC, BRG conducted an analysis to identify PPP Loans

                                                    16
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 17 of
                                           31



   obtained by the Debtor and its Apostolates in that such loans represent an increase in the

   financial resources obtain by the Debtor and its Apostolates.


                    Fees: $9,559.00;             Hours: 20.1


           H.       200.90 – Document / Data Analysis (Production Requests)


           31.      BRG engaged in significant and continued efforts with UCC Counsel to request

   documentation and records, including providing explanations of the need for the requested

   documents. BRG assisted UCC Counsel in preparing formal document requests and its motion

   to compel production, and continued to monitor documents provided in order to identify

   outstanding document request. The requested documents are necessary in order to perform

   analyses and investigations in a number of critical areas, including assets (including alleged

   restrictions), claims, operations, organizational structure, and relationships and dealings

   between the Debtor and its Apostolates.


                    Fees: $26,901.00;            Hours: 55.5


           I.       210.00 – Bankruptcy Proceedings (Filings / Motions – General)


           32.      BRG reviewed critical dates memoranda that set forth timing of the Debtor’s

   reporting requirements.


                    Fees: $118.00;       Hours: 0.2


           J.       211.03 – Bankruptcy Proceedings (Filings / Motions – Motion to Dismiss)


           33.      In connection with the services it provided as Financial Advisor to the UCC, BRG

   was engaged to provide expert analysis and testimony in the context of the Motion to Dismiss

                                                   17
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 18 of
                                           31



   filed by the UCC. In the context of providing these expert services, BRG, among other things,

   (1) evaluated the Motion to Dismiss and related exhibits, (2) analyzed the Carr, Riggs & Ingram

   report on the Debtor’s financial condition (the “CRI Report”),5 (3) analyzed credit ratings on the

   Debtor’s municipal bonds and evaluated credit rating methodologies associated with non-profit

   organizations, (4) analyzed annual and semi-annual financial information statements filed in

   connection with the Debtor’s municipal bonds, (5) prepared and evaluated comparative

   statements of financial condition and statements of activities for the Administrative Offices, nine

   schools and two churches, (6) analyzed the Debtor’s audited financial statements and related

   footnotes, (7) analyzed the Debtor’s May Chapter 11 Financial Report, (8) analyzed Finance

   Council meeting minutes, (8) evaluated industry research and conducted benchmarking analyses,

   (9) analyzed the Debtor’s solvency and degree of financial distress, (10) prepared and issued

   rebuttal report and related schedules and appendices, (11) prepared for and provided expert

   deposition testimony regarding the Debtor’s financial condition, (12) assisted UCC Counsel in

   preparing briefs that were filed, and illustrative exhibits that were used, in connection with the

   hearing on the Motion to Dismiss.


                    Fees: $86,516.50;          Hours: 200.7


           K.       220.00 – Debtor Operations / Monitoring (Monthly Operating Reports /

                    Periodic Reporting)


           34.      BRG developed schedules and pivot tables to evaluate information set forth in

   monthly operating reports and periodic reporting. Such information includes cash receipts and



   5
    Additional time analyzing the CRI report is included in task code 420.00 – Litigation Analysis (Expert Report
   Evaluation), which is discussed below.

                                                           18
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 19 of
                                           31



   disbursements detail, AR and AP agings, statements of financial condition and statements of

   activities. Such analysis is necessary to monitor the transaction activities of the Debtor. BRG

   also communicated with the Debtor’s Financial Advisor and UCC Counsel in an effort to

   obtain monthly operating reports and period reporting data without redactions.


                    Fees: $18,373.00;             Hours: 44.9


           L.       222.00 – Debtors Operations / Monitoring (Other Reports)


           35.      BRG performed an initial review of Parish Service Agreements.


                    Fees: $154.50;                Hours: 0.3


           M.       300.00 – Asset Analysis (General – Debtors)


           36.      BRG analyzed the Debtor’s bankruptcy schedules and statement of financial

   affair, as well as information relating to the Deposit and Loan Fund in an effort in order to

   identify Debtor assets and gain a better understanding of the Debtor’s representations

   regarding same.


                    Fees: $3,793.50;              Hours: 8.1


           N.       330.00 – Asset Analysis (Real Property – Debtors)


           37.      BRG analyzed issues relating to the potential sale of real estate at 4119 St

   Elizabeth Drive, Kenner, LA.


                    Fees: $1,184.50;              Hours: 2.3




                                                     19
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 20 of
                                           31



           O.       420.00 – Litigation Analysis (Expert Report Evaluation)


           38.      In connection with the Motion to Dismiss, BRG analyzed the CRI Report, and

   also conducted an internal review of the BRG rebuttal report.


                    Fees: $3,784.50;      Hours: 6.3


           P.       600.00 – Claims / Liability Analysis (General)


           39.      At the request of the UCC, BRG analyzed and compiled claims data and prepared

   a claims database based on information and claims data provided by the claims agent, Donlin

   Recano. BRG worked with Donlin Recano in order to ascertain and clarify claims data, as well

   as maintain an updated claims database as new claims continued to be filed up to and beyond the

   claim filing deadline. Based on information provided by Donlin Recano, BRG categorized each

   claim as a filed or scheduled claim, as well as determined the nature and class of each claim (i.e.

   sexual abuse claims, secured claims, trade claims, bonds, etc.). BRG analyzed and categorized

   the claims for approximately 3,500 scheduled claims and 865 filed claims. BRG evaluated and

   provided information regarding claims to UCC Counsel as requested.


                    Fees: $20,405.50;            Hours: 49.1


           Q.       620.00 – Claims / Liability Analysis (Commercial Debt)


           40.      In response to a motion filed by the Bond Trustee to reconstitute the UCC and/or

   for the appointment of a second unsecured creditor committee, BRG was tasked with




                                                    20
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 21 of
                                           31



   analyzing, including conducting research from public sources, trading activity of the Debtor’s

   municipal bonds.


                    Fees: $5,880.00;             Hours: 9.9


           R.       1000.00 – Case Administration


           41.      At the request of the Bond Trustee and the UCC, BRG developed an estimated

   budget for fees to perform services in connection with the Motion to Dismiss. Once the budget

   was submitted, a request was made for further detail and refinements associated with the

   budget. Further, BRG developed a comparison of the budget estimate and compared it to actual

   fees incurred. Additional miscellaneous tasks were performed regarding case administration.


                    Fees: $5,006.50;             Hours: 8.6


           S.       1010.00 – Employment Application


           42.      BRG coordinated issues related to the engagement, including the preparation

   and review of the retention application, and related declaration.


                    Fees: $875.50;       Hours: 1.7


           T.       1020.00 – Meeting Preparation & Attendance


           43.      During the 1st Interim Fee Application Period, BRG prepared for and participated

   in various conference calls with UCC Counsel, Debtor’s Counsel, and the Debtor’s Financial

   Advisor. As requested by the UCC, BRG participated in UCC status calls in order to report on

   its analyses and investigations and to coordinate additional work to be performed.



                                                   21
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 22 of
                                           31



                    Fees: $11,734.50;            Hours: 21.3


           U.       1040.00 – Hearing / Trial Preparation & Attendance


           44.      BRG assisted UCC Counsel in evaluating issues set forth in a declaration issued

   by the Debtor’s Financial Advisor relating to the Debtor’s loan loss reserves assessment,

   including evaluating generally accepted accounting standards for loan loss reserves.


                    Fees: $2,722.00;             Hours: 4.4


           V.       1050.00 – Deposition Preparation & Attendance


           45.      In the context of the Motion to Dismiss, BRG attended the depositions of Jeffrey

   Entwisle, the Debtor’s CFO, and Father Patrick Carr. In addition, BRG assisted UCC Counsel

   in its preparation for the depositions of Mr. Entwisle, Father Carr, and Kathleen Zuniga and

   Steve Riggs of Carr, Riggs & Ingram. Further, Mr. Shields of BRG prepared for and provided

   deposition testimony in connection with the Motion to Dismiss.


                    Fees: $16,825.00;            Hours: 27.5


           W.       1060.00 – Fee Application Preparation & Hearing


           46.      During the 1st Interim Fee Application Period, BRG prepared and finalized its

   First Fee Statement, which covered the period from June 17, 2020 to October 31, 2020

   (including fee application narrative and related exhibits and a review of all related time entries

   and expenses to ensure benefit to the estate). Further, BRG obtained and forwarded to UCC

   Counsel LEDES files for the period June 17, 2020 to October 31, 2020. Of note, prior to filing

   any fee application in this matter, BRG provides its fees and expenses to the UCC for review


                                                    22
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 23 of
                                           31



   and comment and only files a fee application after it receives UCC approval of its fees and

   expenses.


                      Fees: $10,425.00;            Hours: 17.1

               VII.     ACTUAL AND NECESSARY EXPENSES INCURRED BY BRG

           47.        The Firm requests that the Court grant it reimbursement for $3,889.52 in

   reimbursable expenses it incurred on the Committee’s behalf during the Application Period.

   IX.      STATEMENT IN COMPLIANCE WITH RULE 2016 OF THE FEDERAL RULES
                          OF BANKRUPTCY PROCEDURE

           48.        As more fully described in the Retention Application, the Committee agreed to

   retain the Firm as its financial advisor and to compensate the Firm on an hourly basis in

   accordance with the Firm’s retention application, plus reimbursement of the actual and necessary

   expenses that the Firm incurred in connection with the Bankruptcy Case. All compensation for

   services rendered, and reimbursement for expenses incurred, are subject to this Court’s approval

   in accordance with the Retention Order, Bankruptcy Code §§ 330 and 331, the Federal Rules of

   Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Bankruptcy Rules of the Eastern

   District of Louisiana (the “Local Bankruptcy Rules”), and other procedures that this Court may

   fix. No entity has promised to compensate the Firm for any services rendered, or reimburse it for

   expenses incurred, in connection with this case except as this Court may approve.

           49.        No agreement or understanding exists between the Firm and any other entity for

   the sharing of any compensation or reimbursement (i) that the Firm may receive for services

   rendered in, or in connection with, this Bankruptcy Case or (ii) that such other entity has already

   received or may receive for services that entity rendered in, or in connection with this

   Bankruptcy Case, except that the Firm will share any compensation or reimbursement it receives



                                                      23
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 24 of
                                           31



   in connection with this Bankruptcy Case with its members and other Firm employees (as

   originally disclosed in the Retention Application).

              X.       THE REQUESTED COMPENSATION SHOULD BE ALLOWED

           50.      Section 330 provides that a court may award a professional employed under 11

   U.S.C § 328 “reasonable compensation for actual, necessary services rendered . . . and

   reimbursement for actual, necessary expenses.” See 11 U.S.C. Section 330(a)(1). Section 330

   also sets forth the criteria for the award of such compensation and reimbursement:

           In determining the amount of reasonable compensation to be awarded . . . , the
           court should consider the nature, the extent, and the value of such services, taking
           into account all relevant factors, including –


                    (A)         the time spent on such services;

                    (B)         the rates charged for such services;

                    (C)         whether the services were necessary to the administration of, or beneficial
                                at the time at which the service was rendered toward the completion of, a
                                case under this title;

                    (D)         whether the services were performed within a reasonable amount of time
                                commensurate with the complexity, importance, and nature of the
                                problem, issue, or task addressed;

                    (E)         with respect to a professional person, whether the person is board certified
                                or otherwise has demonstrated skill and experience in the bankruptcy
                                field; and

                    (F)         whether the compensation is reasonable based on the customary
                                compensation charged by comparably skilled practitioners in cases other
                                than cases under this title.

   11 U.S.C. § 330(a)(3).

           51.      BRG has a reputation for its expertise and experience in financial and bankruptcy

   reorganizations and restructurings and as noted above, the compensation is reasonably based on

   customary compensation charged by other practitioners in non-bankruptcy cases. Based on an



                                                         24
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 25 of
                                           31



   application of the above factors and its compliance with the UST Guidelines, BRG respectfully

   submits that the compensation requested herein is reasonable in light of the nature, extent and

   value of such services to the Committee and, accordingly, that approval of the compensation

   sought herein is warranted.

           52.      Section 330 of the Bankruptcy Code authorizes the Court to award the Firm

   reasonable compensation for its actual and necessary financial advisory services rendered and

   reimbursement of actual and necessary expenses incurred in the rendering of those financial

   advisory services as counsel to the Committee in this case. Bankruptcy Code § 330(a)(1)

   provides as follows:

           (a)(1) After notice to the parties in interest and the United States Trustee and a hearing,
           and subject to sections 326, 328, and 329, the court may award to a trustee, a consumer
           privacy ombudsman appointed under section 332, an examiner, an ombudsman
           appointed under section 333, or a professional person employed under section 327 or
           1103—

                   (A)   reasonable compensation for actual, necessary services rendered by the
           trustee, examiner, ombudsman, professional person, or attorney and by any
           paraprofessional person employed by any such person; and

                    (B)         reimbursement for actual, necessary expenses.

   11 U.S.C. § 330(a)(1).

           53.      This Application substantiates the total amount the Firm seeks for fees and

   expenses in accordance with this Court’s standards applied to fee applications. The factors that

   courts in this jurisdiction consider when making a discretionary award of reasonable attorneys’

   fees and reimbursable expenses were originally described in Johnson v. Georgia Highway

   Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) (the “Johnson Factors”). The Fifth Circuit

   has applied the Johnson Factors to the determination of awards of professionals’ fees and

   expenses in bankruptcy cases. In re First Colonial Corp. of Am., 544 F.2d 1291 (5th Cir. 1977),




                                                        25
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 26 of
                                           31



   cert. denied 431 U.S. 904 (1977). Many of these Johnson Factors have now been codified at

   Bankruptcy Code § 330(a)(3). 11 U.S.C. § 330(a)(3).

              54.      The Johnson Factors are summarized as follows: (1) the time and labor required;

   (2) the novelty and difficulty of the questions presented; (3) the skill required to perform the

   financial advisory services; (4) the preclusion of other employment by the professionals due to

   acceptance of the bankruptcy case; (5) the customary fee; (6) whether the fee is fixed or

   contingent; (7) time limitations imposed by the client or circumstances; (8) the amounts involved

   and the results obtained; (9) the experience, reputation and ability of the professionals; (10) the

   “undesirability” of the case; (11) the nature and length of the professional relationship with the

   client; and (12) awards in similar cases.6 Based upon the services described in this Application,

   the Firm respectfully represents that it has fully satisfied the standards prescribed by the Johnson

   Factors.

   The Time and Labor Required

              55.      Firm professionals and case assistants, in the performance of financial advisory

   services, expended 573.6 hours during the Application Period, for a total fee of $252,386.00. 7

   Taking into account the Firm’s voluntary reductions, the blended hourly rate is $440.00/hour.

   The names of the professionals who worked on this case during the Application Period appear in

   the Invoices and on the cover sheet attached to this Application. The Firm submits that the time

   and labor these professionals expended in the Bankruptcy Case are appropriate and reasonable




   6
     The factors enunciated in Johnson have been adopted by four other courts of appeals. See Boston & Maine Corp. v.
   Sheehan, Phinney, Bass & Green, 778 F.2d 890, 896 (1st Cir. 1985); Harman v. Levin, 772 F.2d 1151, 1152-53 (4th Cir.
   1985); Mann v. McCombs, 751 F.2d 286, 287-88 (8th Cir. 1984); Yermakov v. Fitzsimmons, 718 F.2d 1465, 1471 (9th Cir.
   1983).
   7
       This takes into account the Firm’s voluntary reductions.


                                                              26
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 27 of
                                           31



   and that this Johnson Factor supports the Firm’s requested award. Further, the amount of time

   multiplied by a reduced, and reasonable, fee suggests that the fee award is appropriate in this

   Circuit under the “lodestar” doctrine.

   The Novelty and Difficulty of the Questions Presented

           56.      This Bankruptcy Case presents many novel and difficult questions. Addressing

   these questions have necessitated considerable financial advisory expertise. In light of these

   considerations, this Johnson Factor strongly favors awarding the Firm the fees and expenses it

   has requested.

   The Skill Required to Perform the Services

           57.      Representing the Committee in this Bankruptcy Case required considerable skill

   and expertise in bankruptcy issues. The Firm has considerable experience in complex

   bankruptcy matters. Further, the Firm has been engaged as financial advisor in numerous

   creditors’ committees in cases with abuse claims, and has extensive experience in cases

   involving dioceses and archdioceses of the Catholic Church, and thus has a unique understanding

   of the structure and history of that institution and its sub-entities, and of the nature of its assets.

   Applicant submits that this expertise is also relevant as a factor suggesting a fee award under

   Local Rule 2016-1 (A)(13). The Firm employed professionals of varying levels of skill and

   expertise to efficiently resolve the issues in this case. The Firm strived to limit the number of

   professionals who worked on this case and to use the most appropriate professional and case

   assistant staff for any given task. For this reason, the compensation the Firm is requesting for the

   services rendered by its professionals compares favorably to the compensation awarded in other

   bankruptcy cases of a similar size and complexity. This factor therefore supports the award the

   Firm has requested.



                                                      27
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 28 of
                                           31



   The Customary Fee

           58.      The Firm computed the amount of compensation it seeks in this Application

   according to its customary rates, which rates the Firm previously disclosed in the Retention

   Application. The Firm also maintained detailed time and disbursement records for all financial

   advisory services for which it seeks compensation. The rates charged for the Firm’s financial

   advisory services in this case are comparable to other similar-situated firms. Thus, the blended

   hourly rate on this matter of $440.00/hour is reasonable and reflects market rates for financial

   advisory services in Chapter 11 bankruptcy cases of this size and complexity. Similarly, the

   amounts sought for the reimbursement of expenses reflect the prevailing rates for expense

   reimbursement by financial advisory firms similar in size and reputation to the Firm.

   Whether the Fee is Fixed or Contingent

           59.      The Firm’s fees for services rendered in this Bankruptcy Case are based on its

   hourly rates, subject in all respects to this Court’s approval. The Firm has not requested any

   contingent fee in this Bankruptcy Case.

   Time Limitations Imposed by the Client or Other Circumstances

           60.      The Firm has had to respond to tight time-constraints arising in this Bankruptcy

   Case. Matters often arose throughout the Application Period that required the Firm’s immediate

   attention. Again, the exigent nature of these matters demanded that the Firm’s professionals

   respond on very short notice to complicated and developing events as they unfolded. This

   imposed serious time demands on the Firm’s personnel and required them to devote considerable

   financial advisory resources to these matters. Taken together, these considerations suggest that

   this Johnson Factor supports the fee award requested.




                                                    28
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 29 of
                                           31



   The Amount Involved and the Results Obtained

            61.     The Invoices summarize the individual tasks that Firm personnel performed

   during the Application Period as well as the amounts charged for those tasks. The total fees the

   Firm seeks to approve in this Application are $900,175.50. This figure is commensurate with the

   Firm’s achievements. This Johnson Factor strongly supports the fee award requested.

   The Experience, Reputation, and Ability of the Professionals

            62.     The Firm’s professionals have significant experience in bankruptcy, financial

   advisory and investigative matters, and have an excellent reputation in the bankruptcy and

   financial advisory communities. In particular, the Firm’s professional have appeared in

   bankruptcy cases throughout the United States and have provided services to secured creditors,

   unsecured creditors, creditors’ committees, and debtors-in-possession. The quality of the Firm’s

   services is consistently high. In addition, the Firm’s professional also speak and write on various

   financial, valuation, accounting and investigative topics throughout the country. As mentioned,

   the Firm has considerable expertise in cases, such as this one, involving numerous abuse claims

   and sub-entities of the Catholic Church. The substantial experience, reputation, and ability of the

   Firm’s professionals working on this Bankruptcy Case favor granting the Firm the fee award it

   seeks.

   The “Undesirability” of the Bankruptcy Case

            63.     From the Firm’s perspective, serving as financial advisor to the Committee in this

   Bankruptcy Case was not undesirable. However, bankruptcy cases involved abuse claims and

   religious entities can involve intensive and hard-fought disputes, for example, regarding the

   claims process and the recovery and liquidation of assets. These concerns mean that any




                                                    29
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 30 of
                                           31



   professional services firm being employed could face potential fee risk and other uncertainties.

   This factor therefore favors granting the Firm the award it has requested.

   The Nature and Length of the Professional Relationship with the Client

           64.       The Firm has no prior professional relationship with the Committee, which was

   only formed after this case began. However, members of the Firm have worked in similar

   matters, thus making the representation of the Committee more efficient. For this reason, this

   Johnson Factor supports granting the Firm its fee award in this case.

   Awards in Similar Cases

           65.       The fee award the Firm seeks compares favorably to awards granted in other

   bankruptcy cases with a size and complexity similar to this case, including cases in the Fifth

   Circuit. In light of these considerations, this last Johnson factor also supports granting the Firm

   its award.

           66.       In conclusion, the Johnson Factors favor granting the Firm the fee and expense

   award it seeks.

                                  XI.      RESERVATION OF RIGHTS

           67.       It is possible that some professional time expended or expenses incurred by BRG

   are not reflected in this Application. BRG reserves the right to file a supplemental fee

   application to submit additional fees and expenses not previously included in the Application, or

   to include such time and costs in a future fee application.

                                        XII.   NO PRIOR REQUEST

           68.       No prior application for the relief requested herein has been made to this or any

   other court.




                                                      30
   DOCS_LA:338150.2 05067/002
Case 20-10846 Doc 891 Filed 05/27/21 Entered 05/27/21 22:41:59 Main Document Page 31 of
                                           31



                                        XIII. CONCLUSION

             WHEREFORE, BRG respectfully requests that this Court enter an order (i) awarding

   BRG an interim allowance of fees for the Application Period in the amount of $252,386.00; (ii)

   awarding BRG reimbursement for actual and necessary expenses incurred in the amount of

   $3,889.52; (iii) authorizing and directing the Debtor to pay such allowed fees and costs, less

   amounts previously submitted; and (v) granting such other or additional relief as is just and

   proper.

    Dated: May 27, 2021                                 Respectfully submitted,

                                                        By: /s/ Paul N. Shields
                                                        Matthew Babcock
                                                        Paul Shields
                                                        Berkeley Research Group, LLC
                                                        201 South Main Street, Suite 450
                                                        Salt Lake City, Utah 84111
                                                        Telephone: (801) 364-6233
                                                        Email: mbabcock@thinkbrg.com
                                                                pshields@thinkbrg.com

                                                        Financial Advisor to the Official Committee of
                                                        Unsecured Creditors




                                                   31
   DOCS_LA:338150.2 05067/002
